ORDER
PER CURIAM.
Marco McRoberts (“Movant”) appeals from the judgment denying his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. Movant argues the motion court erred in denying his motion for post-conviction relief because his plea counsel failed to: (1) call witnesses with exculpatory testimony, and (2) depose the State’s witness to prevent the introduction of prejudicial hearsay evidence.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).